DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “third pad disposed adjacently to the first pad in a second direction in the peripheral area, the third pad being disposed on the second layer” and the “third connection line disposed on the second layer, connected to the third pad, and disposed between the first connection line and the second connection line” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
It is noted that Figure 3 shows pads 1 and 2 (PD1 and PD2 respectively) but does not show pad 3, and Figure 4 shows pad 3 (PD3) but not pads 1 and 2 so the relationship of pads 1-3 cannot be readily ascertained in the figures.  
Furthermore, Figure 2 shows pads 1-3 (PD1-PD3 respectively) and connection lines 1-3 (CL1-CL3 (respectively) but CL3 and CL1 appear to be pointing to the same line and therefore do not show the third connection line being in between connection lines 1 and 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, 17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (hereinafter Kim – US Doc. No. 20180076234).
Regarding claim 1, Kim discloses a display apparatus comprising: a substrate (Figures 2 and 3, element SUB) comprising a display area (DA or 140) and a peripheral area outside the display area (as shown in Figure 3 any portion outside of Display area 140); a first pad disposed on a first layer in the peripheral area (Figure 5, ROW_PAD_A_1 and Figure 12 – note that ROW_PAD_A_1 is in the ILD1 layer); a second pad disposed adjacently to the first pad in a first direction in the peripheral area, the second pad being disposed on a second layer different from the first layer (Figure 5, ROW_PAD_A_4 and Figure 8 – note that ROW_PAD_A_4 is in the ILD2 layer); a third pad disposed adjacently to the first pad in a second direction in the peripheral area, the third pad being disposed on the second layer (Figure 5, ROW_PAD_A_3 and Figure 8 – note that ROW_PAD_A_3 is in the ILD2 layer); a first connection line disposed on the first layer and connected to the first pad (Figure 5, CL_A_1); a second connection line disposed on the second layer and connected to the second pad (CL_A_4); and a third connection line disposed on the second layer, connected to the third pad, and disposed between the first connection line and the second connection line (CL_A_3).
Regarding claim 2, Kim discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the second layer covers the first pad (see Figures 8 and 12 note that layer ILD2 covers ILD1).
Regarding claim 3, Kim discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the first connection line and the first pad comprise the same layer structure, the second connection line and the second pad comprise the same layer structure, and the third connection line and the third pad comprise the same layer structure (as shown in Figures 8 and 12).
Regarding claim 4, Kim discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the first, second, and third connection lines extend in a direction towards the display area (as shown in Figure 1).
Regarding claim 5, Kim discloses all of the limitations of claim 4 as discussed in the claim 4 rejection above and further that the first connection line is electrically connected to a first data line over the display area, the second connection line is electrically connected to a second data line over the display area, and the third connection line is electrically connected to a third data line over the display area (see paragraphs 0160-0162).
Regarding claim 6, Kim discloses all of the limitations of claim 5 as discussed in the claim 5 rejection above and further that the third data line is disposed between the first data line and the second data line (as shown in Figure 5 – note that the connection lines are connected to the data lines as discussed in paragraph 0162).
Regarding claim 7, Kim discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further a first test line disposed on the first layer and connected to the first pad; a second test line disposed on the second layer and connected to the second pad; and a third test line disposed on the second layer, connected to the third pad, and disposed between the first test line and the second test line (see Figure 5, elements TEST_LN_A_1-4).
Regarding claim 8, Kim discloses all of the limitations of claim 7 as discussed in the claim 7 rejection above and further that the second layer covers the first test line (as shown in Figure 18).
Regarding claim 9, Kim discloses all of the limitations of claim 7 as discussed in the claim 7 rejection above and further that the first test line and the first pad comprise the same layer structure, the second test line and the second pad comprise the same layer structure, and the third test line and the third pad comprise the same layer structure (as shown in Figures 5 and 18).
Regarding claim 10, Kim discloses all of the limitations of claim 7 as discussed in the claim 7 rejection above and further that the first, second, and third test lines extend in a direction away from the display area (as shown in Figure 5 – note that while the connection lines extend toward the display area, the test lines extend away from the test area).
Regarding claim 11, Kim discloses all of the limitations of claim 10 as discussed in the claim 10 rejection above and further that each of the first, second, and third test lines is electrically connected to a corresponding test transistor, respectively (see paragraphs 0166-0168 – note that since the test lines are used to test the display, then they are invariably connected to a transistor even if only one of many pixel transistors).
Regarding claim 17, Kim discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further a third layer covering the second pad and the third pad; a first auxiliary pad disposed on the third layer, overlapping the first pad in a plan view, and electrically connected to the first pad; a second auxiliary pad disposed on the third layer, overlapping the second pad in a plan view, and electrically connected to the second pad; and a third auxiliary pad disposed on the third layer, overlapping the third pad in a plan view, and electrically connected to the third pad (as shown in Figure 8).
Regarding claim 19, Kim discloses a display apparatus comprising: a substrate (Figures 2 and 3, SUB) comprising a display area (DA or 140) and a peripheral area outside the display area (as shown in Figure 3 any portion outside of Display area 140); a plurality of pads disposed on a first layer in the peripheral area and arranged substantially in parallel with each other in a first direction (Figure 5, ROW_PAD_A_1-4); a plurality of auxiliary pads disposed on a second layer different from the first layer in the peripheral area, arranged substantially in parallel with each other in the first direction, and interposed between the plurality of pads (TL_PAD_A_1-4); connection lines disposed on the first layer and connected to the pads (CL_A_1-4); and auxiliary connection lines disposed on the second layer and connected to the auxiliary pads (TEST_LN_A_1-4).
Regarding claim 20, Kim discloses all of the limitations of claim 19 as discussed in the claim 19 rejection above and further that the pads and the auxiliary pads are alternately arranged in the first direction (as shown in Figure 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (hereinafter Kim – US Doc. No. 20180076234).
Regarding claim 14, Kim discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further Kim shows that there is space between the first and second pads (see Figure 5). Kim does not disclose an exact distance between first and second pad edges or that a distance between an edge of the first pad in a direction to the second pad and an edge of the second pad in a direction to the first pad is about 10.5 μm to about 22 μm.  
It would have been an obvious matter of design choice to make the pads any distance apart that would eliminate crosstalk and provide for the necessarily small size of the total pad area, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 15, Kim discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further Kim shows a width of the first pad (see Figure 5, L2; see also paragraphs 0130-0131).  Kim does not disclose an exact pad width or that a  width of the first pad in a direction to the second pad is about 6 μm to about 25.5 μm.  
It would have been an obvious matter of design choice to make the pads any width that would still allow for a secure connection and provide for the necessarily small size of the total pad area, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 16, Kim discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further Kim shows a width of connection lines (see Figures 5 and 6).  Kim does not disclose an exact line width or that a width of each of the first to third connection lines is about 2 μm to about 3 μm.  
It would have been an obvious matter of design choice to make the connection lines any width that would still allow for strong signal fidelity and provide for the necessarily small size of the total pad area, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Allowable Subject Matter
Claims 12-13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee (US Doc. No. 20140042394) discloses a display including multiple pads that are disposed on different layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/           Primary Examiner, Art Unit 2694